Citation Nr: 0730643	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-14 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for sinusitis.  

2.  Entitlement to service connection for rhinitis.  

3.  Entitlement to service connection for a deviated septum.  

4.  Entitlement to service connection for residuals of 
bronchitis and/or pneumonia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from 1943 to 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2003 and later by 
the Department of Veterans Affairs (VA) Atlanta, Georgia 
Regional Office (RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the hearing held in August 2007, the veteran provided 
credible testimony that he sustained an injury to his nose 
during service when he was hit during training.  He also 
reported that he had to be placed in an oxygen tent during 
service after developing bronchitis and pneumonia.  

The veteran's service medical records include a record dated 
in October 1944 which reflects that the veteran reported to 
the sick bay complaining of being choked up and having a head 
cold.  He reportedly responded to treatment consisting of 
Benzoin steam inhalations, and was discharged less than 48 
hours later.  

The evidence which has been presented includes some, but 
possibly not all, of the veteran's recent VA treatment 
records.  The records refelct treatment for complaints of 
shortness of breath and difficulty breathing.  

The Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In Kent. v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In addition, the Court held that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran was previously provided 
a VCAA notification letter, but it did not meet the 
requirements set forth in Kent as it did not explain the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  A 
remand is required to correct this deficiency.  

The VA also has a duty to afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  In the present case, there is competent 
evidence showing a current respiratory disability, 
documentation in service of some type of respiratory 
symptoms, and statements from the veteran indicating 
continuity of symptomatology between the symptoms in service 
and the current problems.  In light of these factors, the 
Board concludes that an examination is required to determine 
the likelihood that the current respiratory problems are 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claims for service connection 
for sinusitis.  The notice letter must 
describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and for 
each disability must describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The veteran should then 
be afforded an appropriate period of time 
to respond.  The RO should attempt to 
obtain any additional evidence identified 
by the veteran.  

2.  The RO should obtain the veteran's VA 
medical treatment records from the year 
2000 until the present date.  

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of any 
respiratory disorders, to include the 
claimed sinusitis, rhinitis, deviated 
septum, bronchitis and/or pneumonia.  The 
claims folder, including the service 
medical records and hearing transcript 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to the 
symptoms noted in service medical records 
and the incidents in service which were 
described by the veteran in his 
testimony.  

4.  Thereafter, the RO should 
readjudicate the claims for compensation 
taking into consideration any additional 
evidence received since the issuance of 
the last SSOC.  If any of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

